Title: Jeremiah A. Goodman to Thomas Jefferson, 7 April 1815
From: Goodman, Jeremiah Augustus
To: Jefferson, Thomas


          dr Sr   April the 7 day 1815
          received your Letter & has put the execution against scott in the hands of the sheriff, I expect your tobacco is at richmond Seven hogsheads, there is one more Light & part stem part Leaf which  I Shall try to sell at Lynchburg as for the wheat, you dessired me to Let Mr mitchell pay him  self out of the wheat & send the ballance off, his debt was $244,56  foure hundred & nineteen Bus of wheat at the price wheat has bin Selling at heare I beleave would not more then pay the debt therefore I wated expecting better times and never sittle’d with him untill  I received your Last Letter I tryed very hard to git six Shillings per Bus but  could not Mr mitchell give me choises say take 4s/6d per Bus or  send it to richmond by Counsell I exceptd  4s/6d which Leaves ninety odd Bus in your favoure
          Jeremiah A goodman
         